Citation Nr: 0426419	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  00-15 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to July 
1968.

This matter comes to the Board of Veterans Appeals (Board) 
from an August 1999 rating decision of the Fort Harrison, 
Montana, Department of Veterans Affairs (VA) Regional Office 
(RO) which denied an increased rating for PTSD.  The veteran 
perfected his appeal.  In May 2004, the veteran testified 
before the undersigned at a Travel Board hearing as to this 
issue.  

In an April 2000 rating decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim of service connection for tinnitus, denied service 
connection for coronary artery disease, denied entitlement to 
a total disability rating based upon individual 
unemployability (TDIU), granted pension, and denied special 
monthly pension.  The veteran initiated an appeal as to the 
issue of service connection for tinnitus and TDIU.  The 
veteran did not perfect his appeal as to the issue of 
entitlement to TDIU.  

In an October 2000 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the claim of service connection for bilateral hearing loss.  
The veteran initiated, but did not perfect an appeal.  

In an October 2001 rating decision, service connection for 
coronary artery disease was denied.  The veteran did not 
initiate an appeal.  

In an April 2002 rating decision, service connection for 
tinnitus was granted.  

In an October 2002 rating decision, entitlement to an 
effective date of November 23, 1999 for service connection 
for tinnitus was denied.  In addition, the RO determined that 
the re was no clear and unmistakable error in the April 2002 
rating decision.  The veteran did not initiate an appeal.  



FINDING OF FACT

The veteran's PTSD causes occupational and social impairment 
with reduced reliability and productivity.


CONCLUSION OF LAW

A schedular rating of 50 percent for PTSD is warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 2003); 38 C.F.R. §§ 4.1, 4.7, 
4.126, 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  To implement the provisions of 
the law, the VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded). 

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the 
claimant was notified of the directives of VCAA via a March 
2004 letter.  In this case, the claimant was informed of the 
duty to notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish his 
claim and he was afforded additional time to submit such 
evidence.  Thus, the claimant has been provided notice of 
what VA was doing to develop the claim, notice of what he 
could do to help his claim and notice of how his claim was 
still deficient.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(1994) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  Pelegrini I was withdrawn and 
replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  Pelegrini II indicated that the Court was 
not holding that where pre-AOJ-adjudication notice was not 
provided, the case must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred.  The Court stated that it recognized that 
where the notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  However, it indicated that the appellant had the 
right to VCAA content-complying notice and proper subsequent 
VA process.  In this case, the claimant has been provided 
process.

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence that would establish the 
claim.  He has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help her 
claim and notice of how his claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The veteran has been examined.  The records 
satisfy 38 C.F.R. § 3.326.  In this case, the Board finds 
that VA has done everything reasonably possible to assist the 
claimant.  

The Board notes that at his Travel Board hearing, the veteran 
submitted additional evidence in support of his claim.  He 
waived initial AOJ review thereof.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 


Background

In May 1999, the veteran was afforded a VA examination.  At 
that time, the veteran reported having had no 
hospitalizations for PTSD.  He indicated that he was employed 
in seasonal construction and had financial difficulties 
because of problems in his line of work.  He indicated that 
he had moved out of town and away from people in general.  
Currently, the veteran related that he had an impairment of 
thought process and communication.  He became angry and 
enraged with people quickly and did not tolerate negative 
behavior from anybody.  He denied delusions and 
hallucinations, but reported that he still had nightmares.  
Afterwards, he would have intrusive thoughts and anxiety the 
next day.  He denied suicidal and homicidal ideation.  He 
reported having suicidal thoughts in the past, but no 
attempts.  He did not have difficulty with maintaining 
personal hygiene and other basic activities of daily living.  
He was oriented times three.  He reported having both short 
and long term memory deficits.  He was vague about specifics.  
In terms of obsessive or ritualistic behavior, the veteran 
related that he had guns around him all of the time and with 
him all of the time.  His rate and flow of speech were not 
irrelevant or illogical.  There was no obscure speech 
pattern.  He reported that he had panic attacks on a weekly 
basis, but they were less often than before, but were 
productive of severe anxiety.  Generally, he related that 
depression and confusion followed.  The veteran stated that 
he did not sleep much, only 3 hours per night.  He related 
that he had monthly flashbacks and intrusive thoughts.  

Socially, the veteran reported that he had never been married 
and had never had long-term relationships.  He indicated that 
most people did not like being around his guns or around him 
when he was on guard all of the time.  He related that he 
would get along with people on a short-term basis on his 
jobs, but would say what he was thinking and would get into 
trouble for it.  

The diagnosis was PTSD.  The Global Assessment of Functioning 
(GAF) was 65.

In a May 1999 letter, C.W., indicated that the veteran was 
employed by him from 1991 to 1998.  He related that he had 
known the veteran for 45 years and were friends.  The veteran 
moved into a small apartment of C.W.'s and performed 
"watchman-like" duties for the complex of businesses.  
However, C.W. stated that he had to terminate the employment 
because his actions with the public could have gotten this 
person's business into trouble.  

In a private July 2001 report, it was noted that the veteran 
had been seen for individual counseling sessions for PTSD.  
It was noted that the veteran had indicated during his 
sessions that he had isolated and alienated himself from 
society in general and had not been able to readjust socially 
or psychologically since his return from Vietnam.  He had 
failed employment situations and relationship difficulties.  
He had never been married as he did not feel comfortable with 
the responsibility of marriage and a family.  He had lost 
squad members in Vietnam and did not want to risk losing a 
spouse or child.  It was noted that the veteran had a 
constant sense of impending doom which manifested itself in 
panic attacks and anxiety.  His trust level was very low and 
his had a dislike for authority figures.  His only 
acquaintances were other Vietnam veterans whom he would see 
only occasionally.  He had a history of sporadic employment.  
Due to his inability to work with others, he worked as a 
self-employed sheet rock worker.  He was able to take time 
off work when his symptoms would increase.  His affect was 
generally flat along with his emotions.  The only emotion he 
really displayed was anger which was very close to the 
surface at all times.  He indicated that he also used anger 
to push others away.  The diagnosis was PTSD, chronic and 
severe and major depression, chronic and severe.  It was 
noted that he lived alone and had few friends.  It was also 
noted that he would be unemployed for extended periods of 
time.  His GAF was 50.  

In June 2002, the veteran was evaluated.  He was 
appropriately dressed.  He seemed somewhat annoyed at first, 
but related in a cooperative manner.  The veteran reported 
that he had flashbacks 2 times per week if he talks to other 
veterans about Vietnam.  He related that he had nightmares 2 
times per month.  He tried to avoid references to war.  His 
inability to recall events in Vietnam had increased.  He 
reported diminished interest in activities.  He was quite 
estranged.  He related that his only friends were veterans.  
He indicated that he lied to spend time alone in the 
mountains for one week at a time.  He reported that he slept 
2-3 hours per night.  He described having anger and being a 
violent person, but he denied having any arrests.  He 
reported having road rage, being hypervigilant, and 
experiencing startle response.  He reported that he had panic 
attacks 2 to 3 times per month which were accompanied by 
symptoms.  The examiner noted that he was not agoraphobic, 
but noted that he did not like large crowds and avoided them.  
It was noted that the veteran had been self-employed, but had 
not worked in 3-4 years due to physical disabilities.  On 
mental status examination, he was oriented in all three 
spheres.  His speech was clear and coherent.  He did not show 
signs of a thought disorder.  He was able to concentrate by 
following the examiner's questions.  He showed no psychomotor 
activity difficulties.  His memory appeared to be adequate.  
He showed no signs of a thought disorder.  The affect was 
initially one of annoyance.  The diagnosis was PTSD, chronic, 
and panic disorder without agoraphobia.  His GAF was 55.  

In December 2003, the veteran was afforded a VA examination.  
The veteran arrived promptly, but was initially quite 
irritable.  As the interview progressed, he became calmer and 
more compliant.  He displayed no unusual behaviors or 
mannerisms.  He was open and verbal and did not appear to be 
guarded or defensive.  He responded openly.  The veteran was 
articulate and expressed himself well.  He spoke in complete 
sentences and his speech was easily understood.  He appeared 
to be of average to above average intelligence based on 
verbal skills and manner of presentation.  The examiner did 
not detect any obvious cognitive difficulties.  Grooming and 
hygiene were satisfactory.  He was alert and oriented.  

It was noted that the veteran had been in the construction 
industry for a long time and could pick and choose jobs.  The 
veteran related that he had some difficulty being around 
others in the work place and that his work allowed him to be 
on his own.  He had had some difficulty with supervisors, but 
had never been fired.  The examiner noted that it appeared 
that the veteran did best work without extensive supervision.  
The examiner indicated that he last worked 2 weeks ago.  It 
was noted that the veteran had never been married, had a 
limited number of friends, and had difficulty with long-term 
relationships.  Intimate relationships were difficult.  He 
also did not like being in groups.  The examiner noted that 
the veteran had a history of situational panic attacks, 
periodic nightmares, exaggerated startle response, 
hypervigilance, avoidance of public places, avoidance of war 
reminders, intrusive thoughts, and survivor guilt.  

Mental status examination was essentially unremarkable.  He 
maintained good eye contact and his voice was normal in tone 
and pace.  His affect was mildly blunted, but he did have 
some range of affect.  His underlying mood appeared to be one 
of mild to moderate anxiety.  There was no impairment of 
concentration or attention.  Psychomotor activity was within 
normal limits.  His thinking was logical and goal-oriented.  
There was no indication of a thought disorder.  The diagnosis 
was PTSD.  The GAF was 55.  The examiner noted that the 
veteran had a good work ethic and had been able to work in 
his chosen profession, but further noted that it was likely 
that the veteran would have difficulty in work settings that 
required that he worked under close supervision or have to 
interact with others in the workplace on a prolonged basis.  
He was able to maintain brief and superficial contact 
necessary for construction work as a self-employed 
subcontractor.  

In March 2004, the veteran was seen on an outpatient basis.  
It was noted that he was quiet, cooperative, insightful, and 
pleasant in his interaction.  The diagnosis was PTSD.  In May 
2004, the veteran was administered the Mississippi-R; Combat 
Exposure Scale; PTSD scale testing.  His responses were 
consistent with his VA examination reports.  The diagnosis 
was PTSD, severe.  GAF was 50.  

In May 2004, the veteran testified at a Travel Board hearing.  
At that time, the veteran related that the letter from C.W. 
referred to an incident where he had a physical altercation 
with one of his tenants.  The veteran related that he slept 
2-3 ours per night and had nightmares and night sweats.  He 
would get up and check the locks and his living area.  The 
veteran related that he had weekly panic attacks.  He 
reported periodic thoughts of suicide, although he denied 
that on his psychiatric testing in May 2004.  The veteran 
related that he stayed out of the public and would go out 
during off-times when it would not be crowded.  The veteran 
related that he was still doing construction-type of work and 
had had one small job in the past month.  He related that he 
was not married and last had a girlfriend 4 months ago.  He 
related that he had friends who were Vietnam veterans.  


Analysis

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern. Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Therefore, although the Board has 
thoroughly reviewed all medical evidence of record, the Board 
will focus primarily on the more recent medical findings and 
lay statements regarding the current level of the veteran's 
service-connected PTSD.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran. 38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9411 are rated 
according to the General Rating Formula for Mental Disorders.  
The rating criteria provides a 30 percent rating for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as "depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is provided for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is provided for total 
occupational and social impairment, due to such symptoms as: 
Gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. §§ 
4.125-4.130.

Under the criteria, the veteran's PTSD warrants a 50 percent 
rating, but no more.  

In order for a 50 percent rating to be warranted under the 
applicable criteria, the veteran's psychiatric disorder would 
need to result in occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  The veteran has flattened affect; 
panic attacks more than once a week by his own report during 
the hearing; reports of memory deficit; impaired judgment in 
his dealings with others; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  

A 70 percent rating is not warranted because the veteran's 
PTSD was not productive of occupational and social 
impairment, with deficiencies in most areas.  He has reported 
some suicidal ideation, but no intent or plan, and no 
homicidal ideation.  He has a preoccupation with guns, but he 
is able to function on a daily basis and this preoccupation 
does not interfere with routine activities.  His speech is 
not intermittently illogical, obscure, or irrelevant.  He has 
panic attacks and some depression, but the panic attacks are 
not near-continuous nor does the depression affect his the 
ability to function independently, appropriately and 
effectively.  He does not have spatial disorientation or 
neglect of personal appearance and hygiene.

The veteran has some impulse control problems.  In addition, 
he has difficulty in dealing with others, on occasion, at 
work.  He does best when he is not under extensive 
supervision.  However, he has been able to be self-employed 
for many years.  He tends to not be social, but by his own 
admission, he has friends and socializes with them.  Thus, he 
does not have the complete inability to establish and 
maintain effective relationships.

During the appeal period, examiners have provided varied GAF 
scores.  The GAF of 65 is inconsistent with all other reports 
and is accorded little value.  One score of GAF 50 with a 
qualifier of severe was provided by a person with a MSW 
degree.  There is nothing that reflects that this social 
worker is competent to enter a GAF score.  Regardless the 
social worker provided absolutely no reasoning being the 
score.  Although evidence, the absence of reasoning does not 
provided a basis to explore the basis of the opinion.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  Therefore, the report 
is of little value.  The other GAFs fall between 50 and 55 
and are relatively consistent with each other.  The Board 
does not attempt to distinguish among the GAF of 50 and the 
GAFs of 55; rather, the probative weight attaches to the 
observations of the examiners rather than the interpretative 
score.  Such reports do not reflect the criteria for an 
evaluation in excess of 50 percent.  In considering his 
symptoms overall, they more nearly approximate those for a 
50, but not a 70 percent rating.  Accordingly, the Board 
concludes that the criteria for a 50 percent rating, but no 
more, is warranted.

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's disability causes marked interference 
with his employment beyond that contemplated within the 
assigned rating, the assigned rating contemplate industrial 
impairment, or that such causes frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  The veteran has not been hospitalized 
for PTSD.  Id.


ORDER

A rating of 50 percent for PTSD is granted subject to the 
controlling regulations applicable to the payment of monetary 
benefits.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



